FINAL REJECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-10 are pending. Claim 2 is cancelled.
Response to Arguments
In light of Applicants’ amendment, all previous drawing objections and 35 USC 112 Rejections are withdrawn. Applicants’ amendments have created a new drawing objection and 35 USC 112 Rejection for not depicting the claimed arrangement as further discussed below.
Regarding the amended claim language, Applicants’ arguments filed on 9/15/2022 have been fully considered but they are not persuasive because the amendments create a new 35 USC 112 rejection and an associated drawing objection as further discussed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1, none of the drawings appear to depict a base portion interposed between the hot water/water mixing valve and the water purification cartridge. Best seen in Applicants’ figures 2 and 3, the written description indicates that item 11 is the base portion. However item 11 is not positioned between the hot water/water mixing valve 40 and the water purification cartridge 60.
Figure 3. It is unclear if the line as indicated below is extraneous or if the line is an intended feature. If it is an intended feature, Applicant should clearly go on the record and indicate what this line is intended to depict. If it is extraneous then it should be removed.

    PNG
    media_image1.png
    370
    427
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, it is unclear how Applicants’ invention meets the claim language, “…the hot water/water mixing valve and the water purification cartridge are disposed … with the base portion interposed there between…”
Best seen in Applicants’ figures 2 and 3, the written description indicates that item 11 is the base portion. None of the drawings appear to depict a base portion 11 interposed between the hot water/water mixing valve and the water purification cartridge, and the written description does not appear to cure the deficiency. 
Applicants’ claim language alludes to “an extending direction of the base portion”, however the base portion is not apparently interposed between the water mixing valve and the water purification cartridge. As best understood, the base portion has a longitudinal axis of symmetry which is either parallel to or coaxial with a longitudinal axis of symmetry of the lower portion of the discharge pipe 70, wherein the longitudinal axis of symmetry of the base portion is positioned between the hot water/water mixing valve and the water purification cartridge. This concept is best seen in figures 2 and 3, and would likely not be considered new matter if incorporated into amended claims (pending amended claim language). Further note that the term “axis” is merely an imaginary line about which an object can be rotated and is generally unlimiting unless it is further defined by some relationship giving meaning to a particular direction. While the Examiner demonstrated above a relationship that is definite, other solutions likely exist.
Claim 1 lines 4-5. It is unclear if the phrase, “to supply water to the hot water/water mixing valve and the water purification cartridge” is a required feature of the instant invention because the phrase is not in the present tense. As best understood for the indicated allowable subject matter, Applicant intended for this to be a required feature.
Claim 1 lines 6-8. It is unclear if the phrase, “to discharge mixed water flowing out from the hot water/water mixing valve and purified water flowing out from the water purification cartridge, to a water discharge port” is a required feature of the instant invention because the phrase is not in the present tense. As best understood for the indicated allowable subject matter, Applicant intended for this to be a required feature.

Claims 3-10 are rejected based on dependency.

Allowable Subject Matter
Claims 1 and 3-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Indicating Allowable Subject Matter
Sumi discloses most of the claimed features except for the secondary side flow path 213 (merely the hose portion of a pull out faucet) passing through a base portion as indicated in Applicants’ figure 6. Gao et al. US 2019/0234055 is particularly notable for its’ pull out wand and hose structure which might be considered for combination with Sumi. While bodily incorporation of the combination of references is generally not limiting for a proper rejection, in the instant situation it is unclear how to make a suitable combination utilizing Sumi and Gao because the modification of either utilizing the teachings of the other to meet the claim language would change the originally intended means of operation for both.	




Conclusion
An updated search did not produce any new particularly pertinent prior art. All newly cited references on the PTO-892 are faucet systems having arrangements similar to Applicants’.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753